—Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered June 12, 1989, convicting him of criminal trespass in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that judgment is affirmed.
Since both the defendant and his counsel expressly indicated on the record that they did not wish to dispute the amount of restitution set by the court, the court did not err in failing to conduct a hearing pursuant to Penal Law § 60.27 (2), or relying on figures provided by the probation department (see, People v Moore, 176 AD2d 968; People v Kade, 153 AD2d 907; People v Kelsky, 144 AD2d 386). Additionally, we find the defendant’s argument that the court erred in requiring him to make restitution because he was financially unable to do so is without merit. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.